Exhibit 10.1

STOCK PURCHASE AGREEMENT

          This STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of December
12, 2011 by and between Gartner, Inc., a corporation organized and existing
under the laws of the State of Delaware (the “Company”), and ValueAct Capital
Master Fund, L.P., a British Virgin Islands limited partnership (“VAC”).

RECITALS

          A. WHEREAS, as of the date hereof, VAC beneficially owns 1,648,434
shares of common stock, par value $0.0005 per share, of the Company (the “Common
Stock”), which constitutes approximately 1.74% of the issued and outstanding
shares of Common Stock of the Company;

          B. WHEREAS, VAC desires and voluntarily agrees to sell all shares of
Common Stock held by VAC to the Company, and the Company desires to purchase
such shares from VAC; and

          C. WHEREAS, the Company and VAC desire to make certain covenants and
agreements with one another pursuant to this Agreement.

          NOW THEREFORE, in consideration of the covenants and promises set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

          1. Purchase and Sale of the Shares; the Closing.

                    1.1 Purchase and Sale of Common Stock. On the basis of the
representations, warranties and covenants set forth herein, VAC agrees to sell
to the Company, and the Company agrees to purchase from VAC, 1,648,434 shares of
Common Stock (the “Shares”).

                    1.2 Purchase Price. The “Per Share Purchase Price” for the
Shares shall be $35.20. The “Purchase Price” shall equal $58,024,876.80.

                    1.3 The Closing. Subject to the terms and conditions hereof,
the purchase and sale of the Shares contemplated by this Agreement (the
“Closing”) will take place at the offices of Wilson Sonsini Goodrich & Rosati,
Professional Corporation, 1700 K Street NW, Fifth Floor, Washington, D.C. 20006
at 10:00 a.m. New York City time, on the third business day following the
satisfaction or waiver of the conditions set forth in Article 3 and Article 4,
or at such other day or location as the parties may mutually agree. At the
Closing, (i) VAC will deliver, or cause to be delivered, to the Company, through
the facilities of DTC, the Shares to be purchased by the Company (or shall
deliver the Shares in such other manner as is reasonably agreed by VAC and the
Company), and (ii) the Company shall deliver the Purchase Price to VAC by wire
transfer of immediately available funds to one or more accounts specified by VAC
at least one business day prior to the Closing.

          2. Representations and Warranties of VAC. In order to induce the
Company to enter into this Agreement, VAC hereby represents and warrants to the
Company as follows:

                    2.1 Ownership of Shares. VAC owns the number of issued and
outstanding shares of Common Stock set forth in the recitals to this Agreement.
The Shares to be sold to the Company by VAC when delivered to the Company shall
be free and clear of any liens, claims or encumbrances, including rights of
first refusal and similar claims except for restrictions of applicable state and
federal securities laws. There

--------------------------------------------------------------------------------



are no restrictions on the transfer of such Shares imposed by any shareholder or
similar agreement or any law, regulation or order, other than applicable state
and federal securities laws.

                    2.2 Authorization. VAC has full right, power and authority
to execute, deliver and perform this Agreement and to sell, assign and deliver
the Shares to be sold by it to the Company. This Agreement is the legal, valid
and, assuming due execution and delivery by the other parties hereto, binding
obligation of VAC, enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by (i) principles of
public policy, (ii) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally, and (iii) rules of law governing the availability
of equitable remedies.

                    2.3 No Violation; No Consent. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by VAC (i) will not constitute a breach or violation of or
default under any judgment, decree or order or any agreement or instrument of
VAC or to which VAC is subject, (ii) will not result in the creation or
imposition of any lien upon the Shares to be sold by VAC, and (iii) will not
require the consent of or notice to any governmental entity or any party to any
contract, agreement or arrangement with VAC.

                    2.4 Brokerage. There are no claims for brokerage commissions
or finder’s fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of VAC.

          3. Representations and Warranties of the Company. In order to induce
VAC to enter into this Agreement, the Company hereby represents and warrants as
follows:

                    3.1 Organization and Corporate Power; Authorization. The
Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware. The Company has the requisite
power and authority to execute, deliver and perform this Agreement and to
acquire the Shares. As of the Closing, the Company will have sufficient capital
to purchase the Shares hereunder in compliance with Section 160 of the Delaware
General Corporation Law. The execution, delivery and performance of this
Agreement and the consummation by the Company of the transactions contemplated
hereby have been approved by a majority of the disinterested directors on the
Board of Directors of the Company, having been advised by counsel, and have been
otherwise duly authorized by all requisite action on the part of the Company.
This Agreement and any other agreements, instruments, or documents entered into
by the Company pursuant to this Agreement have been duly executed and delivered
by the Company and are the legal, valid and, assuming due execution by the other
parties hereto, binding obligations of the Company, enforceable against the
Company in accordance with its terms except to the extent that the
enforceability thereof may be limited by (i) principles of public policy, (ii)
applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, and (iii) rules of law governing the availability of equitable
remedies.

                    3.2 No Violation; No Consent. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by the Company (i) will not constitute a breach or violation
of or default under any judgment, decree or order or any agreement or instrument
of the Company or to which the Company is subject, and (ii) will not require the
consent of or notice to any governmental entity or any party to any contract,
agreement or arrangement with the Company.

2

--------------------------------------------------------------------------------



                    3.3 Brokerage. There are no claims for brokerage commissions
or finder’s fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of the Company.

          4. Conditions to the Company’s Obligations. The obligations of the
Company under Article 1 to purchase the Shares at the Closing from VAC are
subject to the fulfillment as of the Closing of each of the following conditions
unless waived by the Company in accordance with Section 8.12:

                    4.1 Representations and Warranties. The representations and
warranties of VAC contained in Article 2 shall be true and correct on and as of
the date of the Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Closing.

                    4.2 Performance. VAC shall have performed and complied in
all material respects with all agreements, obligations, and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the date of the Closing.

                    4.3 Further Assurances. No governmental authority shall have
advised or notified the Company that the consummation of the transactions
contemplated hereunder would constitute a material violation of any applicable
laws or regulations, which notification or advice shall not have been withdrawn
after the exhaustion of the Company’s good faith efforts to cause such
withdrawal.

          5. Conditions to VAC’s Obligations. The obligations of VAC under
Article 1 to sell the Shares at the Closing are subject to the fulfillment as of
the Closing of each of the following conditions unless waived by VAC in
accordance with Section 8.12:

                    5.1 Representations and Warranties. The representations and
warranties of the Company contained in Article 3 shall be true and correct as of
the date of the Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Closing.

                    5.2 Performance. The Company shall have performed and
complied in all material respects with all agreements, obligations and
conditions contained in this Agreement that are required to be performed or
complied with by it on or before the date of the Closing.

                    5.3 Further Assurances. No governmental authority shall have
advised or notified VAC that the consummation of the transactions contemplated
hereunder would constitute a material violation of any applicable laws or
regulations, which notification or advice shall not have been withdrawn after
the exhaustion of VAC’s good faith efforts to cause such withdrawal.

          6. Covenants.

                    6.1 Closing Conditions. VAC and the Company shall use their
commercially reasonable efforts to ensure that each of the conditions to Closing
is satisfied.

          7. Survival of Representations and Warranties; Limitation on
Liability. All representations and warranties hereunder shall survive the
Closing. Notwithstanding the foregoing, in no event shall VAC’s liability for
breach of the representations, warranties and covenants exceed the Purchase
Price to be paid by the Company to VAC.

3

--------------------------------------------------------------------------------



          8. Miscellaneous.

                    8.1 Adjustments. Wherever a particular number is specified
herein, including, without limitation, number of shares or price per share, such
number shall be adjusted to reflect any stock dividends, stock-splits, reverse
stock-splits, combinations or other reclassifications of stock or any similar
transactions and appropriate adjustments shall be made with respect to the
relevant provisions of this Agreement so as to fairly and equitably preserve, as
far as practicable, the original rights and obligations of the Company and VAC
under this Agreement.

                    8.2 Governing Law; Jurisdiction. This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York. Any legal action or other legal proceeding relating to
this Agreement or the enforcement of any provision of this Agreement may be
brought or otherwise commenced in any state or federal court located in the
State of New York. Each party hereto agrees to the entry of an order to enforce
any resolution, settlement, order or award made pursuant to this Section 8.2 by
the state and federal courts located in the State of New York and in connection
therewith hereby waives, and agrees not to assert by way of motion, as a
defense, or otherwise, any claim that such resolution, settlement, order or
award is inconsistent with or violative of the laws or public policy of the laws
of the State of New York or any other jurisdiction. VAC hereby submits to the
non-exclusive jurisdiction of the Federal and state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. VAC
irrevocably and unconditionally waives any objection to the laying of venue of
any suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby in Federal and state courts in the Borough of
Manhattan in the City of New York and irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such suit or proceeding
in any such court has been brought in an inconvenient forum. VAC irrevocably and
unconditionally appoints ValueAct Capital Management LLC as its agent of service
in the United States in any suit described in this paragraph. VAC agrees that
service of process in any such suit may be made upon it at the office of its
agent. VAC waives, to the fullest extent permitted by law, any other
requirements of or objections to personal jurisdiction with respect thereto. VAC
represents and warrants that its agent has agreed to act as agent for service of
process, and each agrees to take any and all action, including the filing of any
and all documents and instruments, that may be necessary to continue such
appointment in full force and effect.

                    8.3 Successors and Assigns. Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successor and assigns of the parties hereto.

                    8.4 Entire Agreement; Amendment. This Agreement constitutes
the full and entire understanding and agreement between the parties with regard
to the subjects hereof. Neither this Agreement nor any provision hereof may be
amended, changed or waived other than by a written instrument signed by the
party against who enforcement of any such amendment, change or waiver is sought.

                    8.5 Cooperation. The Company and VAC shall, from and after
the date hereof, cooperate in a reasonable manner to effect the purposes of this
Agreement.

                    8.6 Termination. The Company or VAC may terminate this
Agreement if the Closing has not occurred by December 30, 2011. Upon termination
of this Agreement pursuant to this Section 8.6, none of the parties hereto shall
have any liability hereunder except for breaches of such party’s
representations, warranties or covenants occurring prior to the date of such
termination.

4

--------------------------------------------------------------------------------



                    8.7 Notices, etc. All notices and other communications
required or permitted hereunder shall be effective upon receipt and shall be in
writing and may be delivered in person, by telecopy, electronic mail, express
delivery service or U.S. mail, in which event it may be mailed by first-class,
certified or registered, postage prepaid, addressed, to the party to be
notified, at the respective addresses set forth below, or at such other address
which may hereinafter be designated in writing:

 

 

 

 

 

(a)

If to VAC, to:

 

 

 

 

ValueAct Capital

 

 

 

435 Pacific Avenue, 4th Floor

 

 

 

San Francisco, CA 94133

 

 

 

Attention: Allison Bennington, Esq.

 

 

 

Phone:  (415) 362-3700

 

 

 

Fax:      (415) 362-5727

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attention: Christopher G. Karras, Esq.
Fax No. 215-994-2222

 

 

 

 

 

 

(b)

If to the Company, to:

 

 

 

 

 

 

 

Gartner, Inc.
P.O. Box 10212
56 Top Gallant Road
Stamford, CT 06902-7747
Attention: General Counsel

 

 

 

Phone:  203-316-6311
Fax:      203-316-6245

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Wilson Sonsini Goodrich & Rosati
1700 K Street NW, Fifth Floor
Washington, D.C. 20006
Attention: Robert D. Sanchez, Esq.
Fax No. 202-973-8899

 

                    8.8 Severability. If any provision of this Agreement shall
be judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

5

--------------------------------------------------------------------------------



                    8.9 Titles and Subtitles. The titles of the Articles and
Sections of this Agreement are for convenience of reference only and in no way
define, limit, extend, or describe the scope of this Agreement or the intent of
any of its provisions.

                    8.10 Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.

                    8.11 Delays or Omissions. It is agreed that no delay or
omission to exercise any right, power or remedy accruing to any party upon any
breach or default of any other party under this Agreement shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach or default, or any acquiescence therein, or of any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. It is further agreed that any waiver, permit, consent or
approval of any kind or character of any breach or default under this Agreement,
or any waiver of any provisions or conditions of this Agreement must be in
writing and shall be effective only to the extent specifically set forth in
writing, and that all remedies, either under this Agreement, by law or
otherwise, shall be cumulative and not alternative.

                    8.12 Consents. Any permission, consent, or approval of any
kind or character under this Agreement shall be in writing and shall be
effective only to the extent specifically set forth in such writing.

                    8.13 SPECIFIC PERFORMANCE. THE PARTIES HERETO AGREE THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS
AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC INTENT OR WERE
OTHERWISE BREACHED. IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED
TO AN INJUNCTION OR INJUNCTIONS, WITHOUT BOND, TO PREVENT OR CURE BREACHES OF
THE PROVISIONS OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND
PROVISIONS HEREOF, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY
BE ENTITLED BY LAW OR EQUITY, AND ANY PARTY SUED FOR BREACH OF THIS AGREEMENT
EXPRESSLY WAIVES ANY DEFENSE THAT A REMEDY IN DAMAGES WOULD BE ADEQUATE.

                    8.14 Payment of Fees and Expenses. Each party shall be
responsible for paying its own fees, costs and expenses in connection with this
Agreement and the transactions herein contemplated.

                    8.15 Construction of Agreement. No provision of this
Agreement shall be construed against either party as the drafter thereof.

                    8.16 Section References. Unless otherwise stated, any
reference contained herein to a Section or subsection refers to the provisions
of this Agreement.

                    8.17 Variations of Pronouns. All pronouns and all variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, singular
or plural, as the context in which they are used may require.

6

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have caused this Stock Purchase
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first written above.

 

 

 

 

 

GARTNER, INC.

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Christopher Lafond

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

VALUEACT CAPITAL MASTER FUND, L.P.

 

 

 

 

 

BY:

VA PARTNERS I, LLC, its General Partner

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------